                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF NEW YORK


 In re:                                                   Chapter 11

 VP WILLIAM TRANS, LLC,                                   Case No. 20-10521 (MEW)

                                  Debtor.


                  VERIFIED STATEMENT OF SUBCHAPTER V TRUSTEE

          In connection with the United States Trustee’s Notice of Appointment of me as

Subchapter V trustee in this proceeding, I hereby verify that I am a “disinterested person” as

defined by 11 U.S.C. §101(14) in that I:

                 (a)     am not a creditor, equity security holder or insider of the debtor;

                 (b)     am not, and was not, within two years before the date of filing of the
                         petition, a director, officer, or employee of the debtor; and

                 (c)     do not have an interest materially adverse to the interest of the estate or of
                         any class of creditors or equity security holders, by reason of any direct or
                         indirect relationship to, connection with, or interest in, the debtor, or for
                         any other reason.

          My current hourly rate is $750 per hour, which is my rate on all my cases and for all

clients, and is subject to yearly adjustment. I will endeavor to arrive at an agreement with the

debtor early in this case which takes into consideration the debtor’s financial condition and

which may result in a lower hourly realization rate at the conclusion of this case. Any such

alternative agreement will be disclosed contemporaneously to the Office of the United States

Trustee, and will be fully detailed in my fee application.

          I will be compensated subject to court approval pursuant to 11 U.S.C. § 330. In addition,

I will also be seeking reimbursement for any actual and necessary expenses I incur.
Dated:   New York, New York   REITLER KAILAS & ROSENBLATT LLC
         February 20, 2020    Attorneys for Yann Geron, Chapter 11
                              SubchapterV Trustee


                              By: /s/ Yann Geron
                                  Yann Geron
                                  Nicole N. Santucci (Of Counsel)
                                  885 Third Avenue, 20th Floor
                                  New York, New York 10022
                                  (212) 209-3050




                                2
